DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered.
 Allowable Subject Matter
The indicated allowability of claims 4 and 17-18 from Final Rejection 07//09/2021 is withdrawn in view of the newly discovered reference(s) to Tadika et al. (US 2018/0268640).  Rejections based on the newly cited reference(s) follow.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-10, 15, 19-21, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika et al. (US 2018/0268640 – hereinafter Tadika) in view of Miya et al. (US 2018/0147609 – hereinafter Miya).
Re Claims 1 and 21:Tadika discloses a method for providing a slush beverage to a consumer,
comprising: storing in a temperature regulated compartment (1a) a beverage container (C) containing a beverage at a predetermined temperature at or below a freezing point of the beverage such that the beverage is supercooled without consumer access to the beverage container (C) (see paragraph [0048]); receiving a consumer selection for a beverage stored in the temperature regulated compartment (1a) (see paragraph [0028]); based on the consumer selection, agitating (dispensing/dropping) the beverage container (C), wherein agitating (dispensing/dropping) the beverage container (C) comprises subjecting the beverage container to a controlled gravitational drop (see paragraphs [0029-0030]); and providing the beverage container (C) to the consumer after subjecting the beverage container (C) to the controlled gravitational drop (see Figs. 1-7), but fails to specifically teach a controlled gravitational drop to cause nucleation of the supercooled beverage

Miya teaches a (“physical stimulus”, “hit”) to cause nucleation of a supercooled beverage (“in a bottle”) (see paragraph [0147], see additional paragraph [0148]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tadika with that of Miya to provide a slush/frozen material as part of a normal/natural process 

Further Re Claim 2:
Tadika discloses storing the beverage container (C) in the temperature regulated compartment (1a) at a temperature of about -2°C to about -12°C (see paragraph [0048]).  

Further Re Claim 5:
Tadika discloses wherein providing the beverage container (C) to the consumer comprises moving the beverage container (C) from the temperature regulated compartment (1a) to an area exterior to the temperature regulated compartment (1a) that is accessible by a consumer (see Figs. 1-7).

Further Re Claim 6:




Re Claims 7, 19, and 23:
Tadika discloses a slush beverage dispenser, comprising: a housing (1); a temperature regulated compartment (1a) within the housing (1) configured to store a beverage container (C) such that the beverage container (C) is not accessible by a consumer (see Figs. 1 and 2), wherein the temperature regulated compartment (1a) includes an inlet (near front opening) and an outlet (near S1); a cooling system (12) for maintaining the temperature regulated compartment (1a) at a first predetermined temperature at or below a freezing point of a beverage within the beverage container (C) such that the beverage is supercooled; an agitator (at 2f, at 5) disposed at the outlet of the temperature regulated compartment (1a), wherein the agitator (at 2f, at 5) comprises a chute (space between bottom of 1a and ramp 5, space between top of 2f and bottom of 2f) configured to subject the beverage container (C) to a controlled gravitational drop onto a platform (bottom of 2f, surface of 5), and a delivery portal (at 2, at 3a) operatively connected to the agitator (at 2, at 5) for providing the beverage container (C) to the consumer (see Figs. 1-7), (see paragraphs [0028-0030, and 0048]), but fails to specifically teach to cause the supercooled beverage within the beverage container to undergo nucleation to form a slush beverage within the beverage container.



Further Re Claim 8:
Tadika discloses a user interface (2b-2d) configured to receive a user input, wherein the slush beverage dispenser selectively dispenses a beverage container based upon the user input (see paragraph [0028] and Fig. 1).

Further Re Claim 9:


Further Re Claim 10:
Tadika discloses wherein the temperature regulated compartment (1a) comprises a passageway (sidewalls) configured to sequentially guide the beverage container (C) from the inlet to the outlet of the temperature regulated compartment (1a) (see Figs. 1-7).

Further Re Claim 15:
Tadika discloses wherein the housing (1) comprises a base (near bottom), one or more sidewalls (perpendicular walls to base), and an upper wall (near 100), defining an interior volume in which the temperature regulated compartment (1a) is positioned, and wherein the delivery portal (at 2) is positioned on the one or more sidewalls (see Figs. 1 and 2).

Re Claim 20:
Tadika discloses a method for providing a slush beverage to a consumer, comprising:
receiving a consumer selection (2b-2d) for a beverage, wherein the beverage is stored at a temperature at or below a freezing point of the beverage such that the beverage is supercooled; based on the consumer selection, agitating (dispense/drop) the beverage without intervention by a consumer by subjecting a beverage container containing the selected beverage to a gravitational drop onto a surface (bottom of 2f, 5), and providing 

Miya teaches a (“physical stimulus”, “hit”) to cause a supercooled beverage (“in a bottle”) to undergo nucleation (see paragraph [0147], see additional paragraph [0148]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tadika with that of Miya to provide a slush/frozen material as part of a normal/natural process of when a supercooled container receives a physical stimulus, hit, or controlled gravitational drop, while providing a consumer with an enjoyable product.  Examiner further notes that Tadika provides a structure that is the same as Applicant’s in that a product is released from a ramp and dropped into a drop chute.  Examiner further notes that Tadika has an additional drop which takes place upon dispensing onto the ramp prior to the drop chute.  Examiner notes that in view of Miya one of ordinary skill in the art would recognize the combination as capable of providing a method of a supercooled beverage undergoing some form of nucleation when dropped; as stimulus is applied to the container of Tadika when dropped on ramp (hit), rolled on ramp (physical stimulus), then also when dropped into drop chute (hit).



Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Yamagami et al. (US 2014/0312953 – hereinafter Yamagami).
Re Claim 11:
Tadika in view of Miya teaches the device of claim 10, but fails to specifically teach wherein the passageway is defined by a plurality of shelves that are spaced from one another.

Yamagami further in view teaches wherein the passageway is defined by a plurality of shelves (12) that are spaced from one another (see Fig. 1, see Figs. 18).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Yamagami to provide sufficient separation for gravity fed parts so as to avoid jams.   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Al H. Marquez  (US 2008/0011765 – hereinafter Marquez).
Re Claim 12:
Tadika in view of Miya teaches the device of claim 10, but fails to teach a counter within the temperature regulated compartment for tracking a quantity of beverage containers held within the temperature regulated compartment.


Marquez further in view teaches a counter (at 325) within the temperature regulated compartment for tracking a quantity of beverage containers held within the temperature regulated compartment (see Figs. 1-5D, see paragraph [0036]).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Marquez to determine amount of product dispensed for maintenance purposes. 

Claims 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Tajika et al. (US 2017/0242693 – hereinafter Tajika).
Re Claims 13, 14, and 19:
Tadika in view of Miya teaches the device of claim 7, but where fails to teach wherein a temperature regulated compartment comprises a first zone maintained at the first predetermined temperature, and a second zone maintained at a second predetermined temperature, wherein the first predetermined temperature is lower than the second predetermined temperature and wherein the first zone and the second zone of a temperature regulated compartment are separated by an insulated divider.

Tajika further in view teaches wherein a temperature regulated compartment comprises a first zone (at 5) maintained at the first predetermined temperature, and a second zone (at 4 or 6) maintained at a second predetermined temperature, wherein the first .

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Oscar Freixas  (5,960,988 – hereinafter Freixas).
Re Claim 16:
Milan in view of Tajika teaches the device of claim 10, but fails to teach wherein the upper wall of the housing comprises a selectively openable lid movable between an open configuration and a closed configuration, such that the inlet of the temperature regulated compartment is accessible when the selectively openable lid is in an open configuration and the inlet is inaccessible when the selectively openable lid is in a closed configuration.


Freixas further in view teaches wherein an upper wall of a housing comprises a selectively openable lid (22) movable between an open configuration and a closed configuration, such that an inlet of a compartment is accessible when the .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Orr et al.  (US 7,100,796 – hereinafter Orr) and W. Niehaus et al. (3,460,593 – hereinafter Niehaus).
Re Claim 18:
Milan in view of Tajika teaches the device of claim 7, but fails to teach wherein the chute comprises a first portion that is inclined relative to a horizontal axis, a second portion that is arranged perpendicularly to the horizontal axis, and a shoulder region that is rounded and connects the first portion to the second portion.

Orr further in view teaches wherein a chute comprises a first portion (right side extending bottom flange) that is inclined relative to a horizontal axis, a second portion (lower housing portion) that is arranged perpendicularly to the horizontal axis, and a shoulder region (connection point) that is rounded and connects the first portion (right side extending bottom flange) to the second portion (lower housing portion) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Orr to allow for controlled dispensing of product.

Niehaus further in view teaches a rounded shoulder region (region which connects member 3 to member 4) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Orr and Niehaus to allow for an alternative connection for a sloped ramp as seen fit by a design choice as preferred.   


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadika in view of Miya and further in view of Arthur G. Rudick  (5,671,604 – hereinafter Rudick).
Re Claim 22:
Milan in view of Tajika teaches the device of claim 7, but fails to teach a distributor for moving the beverage container from the agitator to the delivery portal.


Rudick further in view teaches a distributor (30) for moving a beverage container from an agitator to a delivery portal (20) (see Figs. 1-7B).  Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the invention to have been motivated to combine the teachings of Tadika in view of Miya with that of Rudick to provide a dispensed product in a more accessible position.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651